DAVIDSON, Judge.
Assault with intent to murder with malice is the offense; the punishment, seven years in the penitentiary.
That appellant at close range fired three shots at the injured party with a .38 caliber pistol, one of which shots took effect and struck her in the back, is shown by the state’s witnesses.
Appellant, testifying as a witness in his own behalf, admitted firing the shots but claimed that he shot in self-defense.
Appellant, in his brief, urges that the facts do not warrant the jury’s conclusion of guilt. With this contention we do not agree. The assault was inflicted with a deadly weapon, per se, resulting in serious bodily injury. It would be a strange doctrine, indeed, to say that one shooting at another at close range with a .38 caliber pistol did not, as a matter of law, intend to kill. This we are unwilling to hold. The facts abundantly support the jury’s conclusion of guilt. Honey v. State, 132 Tex. Cr. R. 98, 102 S. W. 2d 224; Rios v. State, 147 Tex. Cr. R. 326, 180 S. W. 2d 439.
Several bills of exception appear in the transcript; notwithstanding appellant did not discuss these in his brief, we have examined them and fail to find that reversible error is reflected therein. These bills are overruled without discussion.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.